Citation Nr: 0532051	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  04-19 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for internal 
derangement of the right knee, status post reconstruction 
surgery with residual scars, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for right knee 
degenerative joint disease, currently rated as 10 percent 
disabling.

3.  Whether new and material evidence was received in order 
to reopen a claim for entitlement to service connection for 
left knee disability and, if so, whether the claim for 
entitlement to service connection for left knee disability 
may be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active service in the Army from March 1982 to 
August 1985.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision rendered by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In the December 2002 rating decision, the RO awarded a 20 
percent disability evaluation for internal derangement of the 
right knee, status post reconstruction surgery with residual 
scars and assigned a 10 percent disability evaluation for 
right knee degenerative joint disease, each effective from 
September 24, 2002.  Nonetheless, the issue of the 
entitlement to an increased rating for the veteran's right 
knee disability remains before the Board on appeal.  See AB 
v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  

In September 2005, the veteran appeared at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  At 
the hearing the veteran submitted additional evidence and 
initial consideration of that evidence by the RO was waived 
in writing.

FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of these 
claims have been addressed.

2.  The veteran's residuals of internal derangement of the 
right knee, status post reconstruction surgery with residual 
scars are manifested by no more than moderate instability or 
subluxation, well-healed scars, and by complaints of pain, 
swelling, and functional limitation.

3.  The veteran's residuals of right knee degenerative joint 
disease are manifested by X-ray evidence of degenerative 
changes, pain on motion, limitation of flexion to 120 
degrees, and by complaints of pain, swelling, and functional 
limitation. 

4.  An unappealed RO rating decision dated in January 1986, 
of which the veteran was notified in the same month, denied 
the veteran's claim of entitlement to service connection for 
a left knee condition.    That decision is now final.

5.  Additional evidence received since the January 1986 
rating decision does raise a reasonable possibility of 
substantiating the veteran's claim for entitlement to service 
connection for a left knee condition.

6.  The veteran currently suffers from a left knee disability 
that had its onset during active military service.    


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for residuals of internal derangement of the right 
knee, status post reconstruction surgery with residual scars 
are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. Part 4, §§ 4.7, 4.71a, 
Diagnostic Code 5257 (2005).

2.  The schedular criteria for a rating in excess of 10 
percent for residuals of right knee degenerative joint 
disease are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. Part 4, §§ 4.7, 4.71a, 
Diagnostic Codes 5003, 5260 (2005).

3.  As new and material evidence has been received since the 
RO's January 1986 rating decision, the requirements to reopen 
the veteran's claim of entitlement to service connection for 
a left knee condition have not been met.  38 U.S.C.A §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156(a) (2005); 38 C.F.R. §§ 
20.1100, 20.1103, 20.1105 (2005). 

4.  A left knee disability was incurred during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluations for service-connected right knee 
disabilities

The veteran has appealed the RO's December 2002 rating 
decision that awarded a 20 percent disability evaluation for 
internal derangement of the right knee, status post 
reconstruction surgery with residual scars under Diagnostic 
Code 5257, and a 10 percent disability evaluation for right 
knee degenerative joint disease under Diagnostic Code 5260, 
each effective from September 24, 2002.  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2005) (Schedule). 

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2005).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

There is a distinction between a claim based on the veteran's 
disagreement with the initial rating (a claim for an original 
rating) and a claim for an increased rating.  In the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  As the veteran's claim for increase for 
degenerative joint disease of the right knee arise from 
disagreement with the rating assigned following the original 
claim for service connection, consideration has been given to 
the question of whether the application of "staged ratings" 
as enunciated by the Court in Fenderson, would be 
appropriate.

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2005).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2005).

The Board acknowledges the veteran's complaints of pain, 
instability, tenderness, crepitus, swelling, and functional 
limitation associated with her service-connected right knee 
disabilities, and the effects of pain have been taken into 
consideration in rating the disability, as discussed below.  
The veteran, however, has not demonstrated that she has the 
medical expertise that would render competent her statements 
as to the current severity of her current right knee 
disability.  Her opinion alone cannot meet the burden imposed 
by 38 C.F.R. § 4.71a with respect to the current severity of 
her right knee disabilities.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); 38 C.F.R. § 3.159(a)(2005).  

The veteran's internal derangement of the right knee, status 
post reconstruction surgery with residuals scars is rated 
under Diagnostic Code 5257.  This Diagnostic Code rates other 
impairments of the knee, recurrent subluxation or lateral 
instability, as 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005).  While evidence of record 
indicates that the veteran walked with a slight limp and used 
devices for support while ambulating, the October 2001 VA 
examination report noted that the veteran's left knee was 
stable.  Private treatment notes dated in September and 
October 2002 show treatment for chronic right knee 
instability.  VA examination reports dated in October 2002 
and June 2005 show findings of a slight limp on the right, +1 
ligament laxity, and no effusion.  Consequently, medical 
evidence of record does not support the assignment of an 
increased rating for the veteran's service-connected right 
knee disability under Diagnostic Code 5257, as the findings 
do not meet or more nearly approximate severe recurrent 
subluxation or lateral instability.  See 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5257 (2005); VAOPGCPREC 23-97 (1997).

The veteran's right knee degenerative joint disease is rated 
under Diagnostic Code 5260.  Private treatment records, VA 
examination reports, and VA outpatient treatment records 
showed findings of degenerative joint disease, progressive 
arthritis, and osteoarthritis of the right knee, status post 
multiple surgeries.   

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved in the veteran's claim.  
However, when the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent can be applied for each 
specific joint group affected by the limitation of motion, to 
be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  A 20 percent rating can be 
assigned if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  See 38 
C.F.R. Part 4, § 4.71a, Diagnostic Code 5003 (2005).  

Normal range of extension of the knee is to 0 degrees and 
normal range of flexion of the knee is to 140 degrees.  See 
38 C.F.R. Part 4, Plate II (2005).  Limitation of flexion of 
the leg is rated 30 percent at 15 degrees, 20 percent at 30 
degrees, 10 percent at 45 degrees, and noncompensable (zero 
percent) at 60 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2005).  Limitation of extension of the leg is 
rated 50 percent at 45 degrees, 40 percent at 30 degrees, 30 
percent at 20 degrees, 20 percent at 15 degrees, 10 percent 
at 10 degrees, and noncompensable (zero percent) at 5 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).  

In the October 2002 VA examination report, it was reported on 
testing the range of motion of the right knee, that the 
veteran had full extension to 0 degrees and flexion to 125-
130 degrees with slight complaint of pain on terminal 
flexion.  Right knee range of motion test results were listed 
as extension - 0 degrees and flexion - 120 degrees with pain 
at 100 degrees in the June 2005 VA examination report.  
Consequently, evidence of record does not support the 
assignment of an increased rating for the veteran's service-
connected right knee disability under Diagnostic Code 5260, 
as the findings do not meet or more nearly approximate 
limitation of flexion of the leg at 15 degrees.  See 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5260 (2005).  There 
are also no range of motion findings of record that would 
warrant the assignment of an increased or separate rating 
under Diagnostic Code 5261 for limitation of extension.  See 
VAOPGCPREC 9-04 (2004) (Separate ratings under 

When warranted by the range of motion test results, 
Diagnostic Codes 5260 and 5261 may be assigned for disability 
of the same joint).  In this case, range of motion test 
results do not warrant such action.

And, as limitation of motion of the right knee joint has been 
assigned a compensable rating under Diagnostic Code 5260, as 
discussed above, a separate, compensable rating cannot also 
be assigned under Diagnostic Code 5003.  See 38 C.F.R. § 4.14 
(2005).

The Board is not free to ignore the effects of pain.  The 
Board notes that the veteran has continually complained of 
right knee pain, swelling, and limitation of function.  An 
evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran 
is competent to report pain.  While the veteran's pain must 
be considered in evaluating her service-connected disability, 
the Schedule does not require a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In the June 
2005 VA examination report, it was noted that the veteran was 
unable to participate in impact activities and exhibited mild 
supra-patellar atrophy.  However, the examiner indicated the 
veteran suffered from no additional limitation of motion 
following repetitive range of motion.  After considering the 
effects of the pain on movement, tenderness, and functional 
limitation, as described in the records of examination and 
treatment, the Board concludes that the disabling effects of 
the pain alone do not meet or more nearly approximate the 
criteria for assignment of a higher rating under 38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Disability of the knee and leg is rated using 38 C.F.R. § 
4.71a, Diagnostic Codes 5256 through 5263.  Several of these 
diagnostic codes are simply not applicable to the veteran's 
service-connected right knee disabilities.  It is neither 
contended nor shown that the veteran's service-connected 
right knee disabilities involve dislocated semilunar 
cartilage (Diagnostic Code 5258), removal of semilunar 
cartilage (Diagnostic Code 5259), impairment of tibia and 
fibula (Diagnostic Code 5262) or genu recurvatum (Diagnostic 
Code 5263).  

The criteria for an increased rating under Diagnostic Codes 
5256 through 5263 have not been met, for the reasons 
discussed above.  The veteran's reports of right knee pain, 
crepitus, tenderness, swelling, functional limitation, and 
limitation of motion do not meet or more nearly approximate 
the criteria for an increased rating or for any additional 
separate compensable ratings under Diagnostic Codes 5256 
through 5263.  See 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a (2005).

Evidence of record indicates that the veteran underwent an 
anterior cruciate and iliotibial band reconstruction of the 
right knee during active service in 1984.  Therefore, the 
Board will also consider whether a separate, compensable 
evaluation is warranted for a surgical scar.  In Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994), the Court held that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  

A 10 percent rating may be assigned for a scar on other than 
the head, face, or neck, that is deep (associated with 
underlying soft tissue damage) or that causes limited motion 
with area or areas exceeding 6 square inches (39 sq. cm.).  
See 38 C.F.R. § 4.118, Diagnostic Code 7801 (2005).  A 20 
percent rating is awarded if the area or areas exceeds 12 
square inches (77 sq. cm.).  Id.  For a scar on other than 
the head face or neck that is superficial (not associated 
with soft tissue damage) and does not cause limited motion, a 
maximum 10 percent rating can be assigned if affects an area 
or areas of 144 square inches (929 sq. cm.) or greater.  See 
38 C.F.R. § 4.118, Diagnostic Code 7802 (2005).  Under 38 
C.F.R. § 4.118, Diagnostic Codes 7803 and 7804 (2003), a 10 
percent evaluation is warranted for superficial scars that 
are unstable or painful on examination.  

In the October 2002 VA examination report, the examiner 
measured the veteran's right knee scars as well as documented 
them with color photographs included in the claims file.  The 
examiner noted a lateral well healed nontender scar measuring 
4 1/2 to 5 inches long, a transverse scar on the medial aspect 
measuring approximately 3 1/2 inches, and a long anterior scar 
measuring 11 inches.  It was also noted that on the upper 
third of the anterior scar, on either side of the fat 
incision, there was a subjective decrease in sensation to 
scratch described by the veteran as pressure only as well as 
some soft tissue loss distal quadriceps in that area.  In the 
June 2005 VA examination report, the examiner indicated that 
the veteran's right knee scars were well healed.   

In this case, none of the medical evidence of record shows 
complaints or findings of pain or instability concerning the 
veteran's right knee scars.  Further, evidence of record does 
not show that the veteran suffers from a right knee scar with 
an area exceeding 6 square inches (39 sq. cm.) that is deep 
or causes limitation of motion. Evidence of record also does 
not show that the veteran suffers from a right knee scar with 
an area exceeding 144 square inches that is superficial.  
Consequently, the assignment of a separate 10 percent 
evaluation for a right knee postoperative scar is not 
warranted.
The RO determined that referral to the Under Secretary for 
Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R 
§ 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may is made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1) (2005).  In this case, 
the Schedule is not inadequate.  Higher ratings were 
available under the Schedule for the veteran's service-
connected right knee disabilities.  But, as discussed above, 
the presence of findings meeting the schedular criteria for a 
greater rating have not been shown.  In addition, it has not 
been shown that the veteran's service-connected right knee 
disabilities alone have required frequent periods of 
hospitalization or produced marked interference with the 
veteran's employment.  For these reasons, the assignment of 
an extraschedular rating for either of the veteran's right 
knee disabilities is not warranted.

II.  New and material evidence to reopen a claim for 
entitlement to service connection for a left knee disability 

In a January 1986 rating decision, of which the veteran was 
notified by letter in the same month, the RO denied service 
connection for a left knee condition.  The reason for the 
denial was that although service medical records showed 
complaints of a left knee injury, evidence of record was 
negative for any left knee disability.

The veteran petitioned to reopen her claim of entitlement to 
service connection for a left knee condition in September 
2002.  This appeal arises from the RO's finding in a December 
2002 rating decision that considering new evidence submitted, 
the veteran's claim for entitlement to service connection for 
a left knee condition remained denied in the absence of 
medical evidence showing a chronic disabling left knee 
condition.  

Prior unappealed decisions of the RO are final.  See 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2005).  

The claim may only be reopened and considered on the merits 
if new and material evidence has been submitted.  See 
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a); Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  In 
determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence since the 
last time the claim was denied on any basis.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  The credibility of new 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim. 38 
U.S.C.A. § 5108 (West 2002); See Manio v. Derwinski, 1 Vet. 
App 145 (1991).  To reopen a claim which has been previously 
denied and which is final, the claimant must present new and 
material evidence.  See 38 U.S.C.A. § 5108 (West 2002).  The 
definition of what constitutes new and material evidence was 
amended effective August 29, 2001.  See 66 Fed. Reg. 45,628 
(2001).  As the claim to reopen was filed in September 2002, 
the amended regulatory definition applies.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).

In the December 2002 rating decision on appeal, the RO 
considered the veteran's claim for entitlement to service 
connection for a left knee condition on the merits.  
Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring the issue of whether any new and material evidence 
had been submitted to reopen the veteran's previously and 
finally denied claims).

In this case, evidence received after the RO's January 1986 
rating decision consists of an April 1988 VA examination 
report, private treatment records dated from September to 
October 2002, an October 2002 VA examination report, VA 
outpatient treatment records dated from 1987 to 2002, a June 
2005 VA examination report, and statements by the veteran.  

The additional new evidence relates to an unestablished fact 
necessary to substantiate the veteran's claim for entitlement 
to service connection for a left knee condition.  This new 
evidence does raise a reasonable possibility of 
substantiating the veteran's claim for entitlement to service 
connection for a left knee condition.  These documents 
indicate whether the veteran suffers from a current left knee 
disability and address whether the veteran's current left 
knee symptomatology is related to active service as well as 
to her service-connected right knee disability.  

As the evidence added to the record since the RO's January 
1986 rating decision is both new and material, the veteran's 
claim for service connection for a left knee condition is 
reopened.

III.  Entitlement to service connection for a left knee 
disability

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Certain 
disorders may be presumed to have been incurred during 
service when manifested to a compensable degree within a 
specified time (usually one year) following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2005).  
Consideration for presumptive service connection for such 
diseases and disorders requires a minimum of 90 days of 
active service during a period of war or after December 31, 
1946.  In this case, the veteran's dates of verified active 
service indicate that she is entitled to be considered for 
presumptive service connection.  Further, arthritis is 
included in the list of disorders under 38 C.F.R. §§ 3.307 
and 3.309.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2005).  

The veteran contends that she currently suffers from a left 
knee condition that was incurred during active service and 
that service connection for this disability is warranted.  
After a review of the evidence, the Board finds that the 
record does support her contentions, and that her claim for 
entitlement to service connection for a left knee condition 
is warranted.

Service medical records show findings of left knee strain and 
chronic left knee anterolateral rotatory instability during 
service in 1984 and 1985.  There are numerous findings of 
left knee pain, instability, anterior cruciate ligament 
injury, and internal derangement in the private treatment 
notes, multiple VA examination reports, and VA treatment 
notes of record.  In an October 2002 VA examination report, 
the examiner indicated that the veteran sustained an 
intermittent chronic knee strain related to episodes of left 
knee findings in service.  An October 2002 private MRI report 
of the left knee showed small joint effusion and findings 
most consistent with an old anterior cruciate ligament tear.  

In a June 2005 VA examination report, the examiner opined 
that it is not at least as likely as not that the veteran's 
left knee condition was secondary to or aggravated by the 
veteran's service-connected right knee disability.  

Resolving the benefit of the doubt in favor of the veteran, 
the evidence is at least in equipoise and service connection 
for a left knee disability is warranted.  

IV.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  As discussed below, VA fulfilled its 
duties to inform and assist the veteran on these claims.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the veteran is not prejudiced by appellate 
review.

In the present case, a substantially complete application for 
the veteran's claim for entitlement to an increased 
evaluation for her right knee disability was received in 
September 2002.  Thereafter, in a rating decision dated in 
December 2002, the RO awarded a 20 percent disability 
evaluation for internal derangement of the right knee, status 
post reconstruction surgery with residual scars and assigned 
a 10 percent disability evaluation for right knee 
degenerative joint disease.

VCAA notice was provided in October 2002 and April 2004.  The 
case was readjudicated in the April 2004 Statement of the 
Case (SOC) as well as in the May 2005 SSOC and the June 2005 
SSOC.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of her claims, and 
to respond to VA notices.  Therefore, to decide the appeal 
would not be prejudicial error to the veteran.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).     

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the appellant's claim.  VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  The "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letters from VA dated in October 2002 and 
April 2004, complied with these requirements.  

In the October 2002 and April 2004 letters from the RO, the 
veteran was notified regarding what information and evidence 
is needed to substantiate her claim, what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and the need for the 
claimant to submit any evidence in her possession that 
pertains to the claim.

As for VA's duty to assist the veteran, service medical 
records, private treatment records, VA medical records, and a 
VA examination reports have been obtained and associated with 
the file.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disability) records 
exist that have not been obtained.  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claims.  In this case, a multiple VA examination reports 
were obtained concerning the claims on appeal.   

The Board finds that VA has made all reasonable efforts to 
assist the veteran.  A remand or further development of these 
claims would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991). There is no 
reasonable possibility that further assistance to the veteran 
would substantiate her claims.  See 38 C.F.R. § 3.159(d) 
(2005).







ORDER

Entitlement to an increased evaluation for right knee 
degenerative joint disease is denied.

Entitlement to an increased evaluation for internal 
derangement of the right knee, status post reconstruction 
surgery with residuals scars, is denied.

New and material evidence has been received to reopen a claim 
for entitlement to service connection for a left knee 
disability.

Entitlement to service connection for a left knee disability 
is granted. 





____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


